

115 HR 6646 IH: Younger-Onset Alzheimer’s Disease Parity Act
U.S. House of Representatives
2018-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6646IN THE HOUSE OF REPRESENTATIVESJuly 31, 2018Miss Rice of New York introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo amend the Older Americans Act of 1965 to authorize services to be provided to individuals with
			 Alzheimer’s disease or a related disorder with neurological and organic
			 brain dysfunction who have not attained 60 years of age.
	
 1.Short titleThis Act may be cited as the Younger-Onset Alzheimer’s Disease Parity Act. 2.FindingsCongress finds the following:
 (1)When Alzheimer’s disease occurs in someone under the age of 65, it is known as younger-onset (or early-onset) Alzheimer’s disease.
 (2)About 5 percent of Americans with Alzheimer’s disease, or approximately 250,000 people, are living with younger-onset Alzheimer’s disease.
 (3)Individuals with younger-onset Alzheimer’s disease primarily show symptoms of the disease beginning in their 50s, but some show signs of the disease as early as their 30s or 40s.
 (4)For most individuals with younger-onset Alzheimer’s disease, the symptoms will closely mirror those of other forms of Alzheimer’s disease.
 (5)Those with younger-onset Alzheimer’s disease may have difficulty obtaining an accurate diagnosis because health care providers don’t generally look for Alzheimer’s disease in younger people. Symptoms are often incorrectly attributed to stress, or there may be conflicting diagnoses from different health care professionals.
 (6)Those with younger-onset Alzheimer’s disease may worry about work, retirement, and financial issues. Their condition may lead them to voluntarily quit their job, or their employers may fire them before a diagnosis. This premature loss of work does not trigger the employment disability accommodations that a diagnosed individual would receive.
 (7)Those with younger-onset Alzheimer’s disease will suffer from higher levels of stigma because Alzheimer’s disease is more often associated with older adults. This often adversely impacts family, personal, and professional relationships.
 (8)Those with younger-onset Alzheimer’s disease are often supporting young children who are living in the home. Many times these children also serve as caregivers.
 (9)Those with younger-onset Alzheimer’s disease may have a working spouse who has to decide between continuing to work to support the household or leaving the working world to be the primary caregiver of their loved one living with Alzheimer’s disease.
 (10)The Older Americans Act of 1965, enacted in 1965, authorizes the provision of essential services to Americans age 60 or over, with particular attention given to those individuals with low incomes or disabilities.
 (11)Services provided under the Act include Alzheimer’s disease education, meal delivery, family caregiver support, and supportive services such as home care, adult day care, and transportation.
 (12)These services are particularly helpful for those with a degenerative disease such as Alzheimer’s disease in which sufferers ultimately require assistance with basic daily tasks.
 (13)These services also provide vital assistance, support, and respite to family caregivers and help to maintain the independence of the individual living with younger-onset Alzheimer’s disease.
 (14)The Older Americans Act 1965 uniquely authorizes services that can assist individuals with younger-onset Alzheimer’s disease and their families.
 3.Parity for individuals with younger-onset Alzheimer’s diseaseSection 102(40) of the Older Americans Act of 1965 (42 U.S.C. 3002(40)) is amended by inserting before the period at the end the following:
			
				and includes an individual with Alzheimer’s disease or a related disorder with neurological and
			 organic brain dysfunction who has not attained 60 years of age.
		